UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811 - 3954 DREYFUS TAX EXEMPT CASH MANAGEMENT FUNDS (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 7/31/13 FORM N-CSR Item 1. Reports to Stockholders. The Funds 3 4 The Funds 5 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemptions fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in each class of each fund from February 1, 2013 to July 31, 2013. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. The Funds 7 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) (continued) † Expenses are equal to each fund’s annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 8 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guide- lines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return.You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. The Funds 9 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) (continued) † Expenses are equal to each fund’s annualized expense ratios as shown above, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 10 STATEMENT OF INVESTMENTS July 31, 2013 (Unaudited) The Funds 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) 12 a Variable rate security—interest rate subject to periodic change. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At July 31, 2013, these securities amounted to $5,699,756,438 or 21.7% of net assets. † Based on net assets. See notes to financial statements. The Funds 13 STATEMENT OF INVESTMENTS July 31, 2013 (Unaudited) 14 The Funds 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) 16 a Variable rate security—interest rate subject to periodic change. b The Federal Housing Finance Agency (“FHFA”) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. † Based on net assets. See notes to financial statements. The Funds 17 STATEMENT OF INVESTMENTS July 31, 2013 (Unaudited) 18 a Variable rate security—interest rate subject to periodic change. † Based on net assets. See notes to financial statements. The Funds 19 STATEMENT OF INVESTMENTS July 31, 2013 (Unaudited) 20 The Funds 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) † Based on net assets. See notes to financial statements. 22 STATEMENT OF INVESTMENTS July 31, 2013 (Unaudited) The Funds 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) † Based on net assets. See notes to financial statements. 24 STATEMENT OF INVESTMENTS July 31, 2013 (Unaudited) The Funds 25 STATEMENT OF INVESTMENTS (Unaudited) (continued) 26 The Funds 27 STATEMENT OF INVESTMENTS (Unaudited) (continued) 28 a Variable rate demand note—rate shown is the interest rate in effect at July 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At July 31, 2013, these securities amounted to $42,590,000 or 10.4% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). The Funds 29 STATEMENT OF INVESTMENTS (Unaudited) (continued) † Based on total investments. d Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. e Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 30 STATEMENT OF INVESTMENTS July 31, 2013 (Unaudited) The Funds 31 STATEMENT OF INVESTMENTS (Unaudited) (continued) 32 a Variable rate demand note—rate shown is the interest rate in effect at July 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At July 31, 2013, these securities amounted to $40,040,000 or 9.8% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). d At July 31, 2013, the fund had $125,770,000 or 30.8% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from housing. The Funds 33 STATEMENT OF INVESTMENTS (Unaudited) (continued) † Based on total investments. e Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. f Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 34 STATEMENT OF INVESTMENTS July 31, 2013 (Unaudited) The Funds 35 STATEMENT OF INVESTMENTS (Unaudited) (continued) 36 The Funds 37 STATEMENT OF INVESTMENTS (Unaudited) (continued) 38 The Funds 39 STATEMENT OF INVESTMENTS (Unaudited) (continued) 40 The Funds 41 STATEMENT OF INVESTMENTS (Unaudited) (continued) 42 a Variable rate demand note—rate shown is the interest rate in effect at July 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At July 31, 2013, these securities amounted to $272,400,000 or 13.4% of net assets. c At July 31, 2013, the fund had $570,195,000 or 28.1% of net assets invested in securities whose payment of principal and interest is dependent upon revenues generated from health care. d The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). The Funds 43 STATEMENT OF INVESTMENTS (Unaudited) (continued) † Based on total investments. e Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers f Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 44 STATEMENT OF INVESTMENTS July 31, 2013 (Unaudited) The Funds 45 STATEMENT OF INVESTMENTS (Unaudited) (continued) 46 The Funds 47 STATEMENT OF INVESTMENTS (Unaudited) (continued) a Variable rate demand note—rate shown is the interest rate in effect at July 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At July 31, 2013, these securities amounted to $56,420,000 or 13.9% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). 48 † Based on total investments. d Notes which are not F, MIG and SP rated are represented by bond ratings of the issuers. See notes to financial statements. The Funds 49 STATEMENT OF INVESTMENTS July 31, 2013 (Unaudited) 50 The Funds 51 STATEMENT OF INVESTMENTS (Unaudited) (continued) a Variable rate demand note—rate shown is the interest rate in effect at July 31, 2013. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At July 31, 2013, these securities amounted to $4,000,000 or 3.4% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security.The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). 52 † Based on total investments. d Securities which, while not rated by Fitch, Moody’s and Standard & Poor’s, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. The Funds 53 STATEMENTS OF ASSETS AND LIABILITIES (amounts in thousands, except Net Asset Value Per Share) July 31, 2013 (Unaudited) 54 a Amount includes repurchase agreements of $2,475,000,000, $5,620,000,000 and $8,309,000,000 for Dreyfus Cash Management, Dreyfus Government Cash Management and Dreyfus Treasury & Agency Cash Management, respectively, See Note 1(c). See notes to financial statements. The Funds 55 STATEMENTS OF ASSETS AND LIABILITIES (continued) (amounts in thousands, except Net Asset Value Per Share) July 31, 2013 (Unaudited) See notes to financial statements. 56 STATEMENTS OF OPERATIONS (amounts in thousands) Six Months Ended July 31, 2013 (Unaudited) a Amount represents less than $1,000. See notes to financial statements. The Funds 57 STATEMENTS OF OPERATIONS (continued) (amounts in thousands) Six Months Ended July 31, 2013 (Unaudited) a Amount represents less than $1,000. See notes to financial statements. 58 STATEMENTS OF CHANGES IN NET ASSETS (amounts in thousands) a Amount represents less than $1,000. See notes to financial statements. The Funds 59 STATEMENTS OF CHANGES IN NET ASSETS (continued) (amounts in thousands) a Amount represents less than $1,000. See notes to financial statements. 60 a Amount represents less than $1,000. See notes to financial statements. The Funds 61 STATEMENTS OF CHANGES IN NET ASSETS (continued) (amounts in thousands) a Amount represents less than $1,000. b Effective September 14, 2012, Dreyfus NewYork Municipal Cash Management had terminated its Agency Shares. See notes to financial statements. 62 a Amount represents less than $1,000. b Effective September 14, 2012, Dreyfus NewYork AMT-Free Municipal Cash Management had terminated its Participant Shares. c Effective September 14, 2012, Dreyfus California AMT-Free Municipal Cash Management had terminated its Agency Shares. See notes to financial statements. The Funds 63 FINANCIAL HIGHLIGHTS (Unaudited) The following tables describe the performance for each share class of each fund for the fiscal periods indicated.All information reflects financial results for a single fund share.Total return shows how much your investment in each fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds’ financial statements. Please note that the financial highlights information in the following tables for Dreyfus NewYork AMT-Free Municipal Cash Management’s Institutional, Investor and Classic shares represents the financial highlights of Dreyfus New York AMT-Free Municipal Cash Management’s predecessor, BNY Hamilton New York AMT-Free Municipal Money Fund (New York AMT-Free Municipal Money Fund), before Dreyfus New York AMT-Free Municipal Cash Management commenced operations as of the close of business on September 12, 2008, and represents the performance of Dreyfus NewYork AMT-Free Municipal Cash Management’s Institutional, Investor and Classic shares thereafter. Before Dreyfus NewYork AMT-Free Municipal Cash Management commenced operations, all of the assets of the New York AMT-Free Municipal Money Fund were transferred to Dreyfus New York AMT-Free Municipal Cash Management in exchange for Institutional, Investor and Classic shares of the fund in a tax-free reorganization.Total return shows how much your investment in Dreyfus NewYork AMT-Free Municipal Cash Management would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from Dreyfus NewYork AMT-Free Municipal Cash Management’s predecessor’s financial statements. a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. See notes to financial statements. 64 a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. See notes to financial statements. The Funds 65 FINANCIAL HIGHLIGHTS (continued) a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. See notes to financial statements. 66 a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. See notes to financial statements. The Funds 67 FINANCIAL HIGHLIGHTS (continued) a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. See notes to financial statements. 68 a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. d Amount represents less than $1 million. See notes to financial statements. The Funds 69 FINANCIAL HIGHLIGHTS (continued) a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. See notes to financial statements. 70 a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. See notes to financial statements. The Funds 71 FINANCIAL HIGHLIGHTS (continued) a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. d Amount represents less than $1 million. See notes to financial statements. 72 The Funds 73 FINANCIAL HIGHLIGHTS (continued) † Represents information for the fund’s predecessor, NewYork AMT-Free Municipal Money Fund through September 12, 2008. a Amount represents less than $.001 per share. b Annualized. c Amount represents less than .01%. d The fund has changed its fiscal year end from December 31 to January 31. e Not annualized. f Amount represents less than $1 million. g From September 13, 2008 (commencement of initial offering) to December 31, 2008. See notes to financial statements. 74 NOTES TO FINANCIAL STATEMENTS (Unaudited) The Funds 75 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) 76 The Funds 77 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) † If not applied, the carryover expires in the above fiscal year. †† Post-enactment short-term capital losses that can be carried forward for an unlimited period. † Amount represents less than $1,000. 78 The Funds 79 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) 80 The Funds 81 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) 82 The Funds 83 INFORMATION ABOUT THE RENEWAL OF EACH FUND’S MANAGEMENT AGREEMENT (Unaudited) 84 The Funds 85 INFORMATION ABOUT THE RENEWAL OF EACH FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) 86 The Funds 87 INFORMATION ABOUT THE RENEWAL OF EACH FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) 88 The Funds 89 INFORMATION ABOUT THE RENEWAL OF EACH FUND’S MANAGEMENT AGREEMENT (Unaudited) (continued) 90 The Funds 91 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS TAX EXEMPT CASH MANAGEMENT FUNDS By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: September 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: September 25, 2013 By: /s/ James Windels James Windels, Treasurer Date: September 25, 2013 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
